Citation Nr: 1145365	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to an increased disability rating in excess of 10 percent for bilateral flat fleet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N. J. 



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1979. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in pertinent part, denied service connection for hepatitis C and continued a 10 percent disability rating assigned to the service-connected bilateral flat feet.  The Veteran appealed the RO's November 2007 rating action to the Board.  

In September 2011, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript is of record.  At the hearing, the Veteran waived initial RO consideration of VA treatment records that were received after issuance of a February 2009 Statement of the Case.  38 C.F.R. § 10.1304 (2011).  However, after the hearing, the Veteran submitted additional treatment records, dated from November 2010 to April 2011, without a waiver of initial RO consideration.  As this evidence relates to un-related disorders, it is not pertinent to the Veteran's claim for service connection for hepatitis C decided in the analysis below.  Thus, referral to the RO for initial consideration of this evidence is not warranted.  38 C.F.R. §§ 19.37, 20.1304 (2011). 

The issue of entitlement to temporary total convalescent benefits under 38 C.F.R. § 4.30 for left knee surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased disability rating for bilateral flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The preponderance of the competent and probative evidence of record is against a finding that the Veteran's hepatitis is C is etiologically related to an in-service event (i.e., air gun inoculations) or that it had its onset therein.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 105, 1110, 1131, 1155, 5103, 5103a, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.1(n), 3.301(d), 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2006 preadjudication letter, the RO notified the Veteran of what evidence was required to substantiate his claim for service connection for hepatitis C.  This letter informed him what evidence he was expected to provide and of what assistance the VA could provide him in obtaining this evidence.  This letter provided proper preadjudication notice under Pelegrini and Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A ; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim for service connection for hepatitis C.  The Veteran's service treatment records (STRs), voluminous VA treatment and examination records and statements and testimony of the Veteran, his spouse and representative are of record.  In addition, in June 2009, VA examined the Veteran to determine the etiology of his hepatitis C.  A copy of the examination report has been associated with the claims files.  

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent information to be obtained, the Board finds that no further assistance is warranted.  VA may proceed with the consideration of the claim for service connection for hepatitis C. 



II. Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Lay evidence, if competent and credible, however, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). 

III.  Merits Analysis

The Veteran seeks service connection for hepatitis C.  He contends that his hepatitis C is a result of having received air gun inoculations during military service.  While the Veteran maintains that he smoked hashish and cocaine during and after military service, respectively, he has denied any intravenous or intranasal drug use.  (Transcript (T.) at pages (pgs). 18, 24)).  However, as outlined below, because there is no credible medical evidence in support of the Veteran's contention that his hepatitis C was contracted in service, service connection for hepatitis C is denied.

The Veteran's STRs do not reflect that he was diagnosed with hepatitis or that he had received air gun inoculations.  A February 1975 Report of Medical History contains the examining physician's notation that the Veteran had been treated for gonorrhea.  These records also reflect that the Veteran abused hashish during military service.  (See June 1976 STR reflecting that the Veteran was sent to non-resident rehabilitation for hashish abuse).  A June 1979 separation examination report reflects that, aside from the Veteran's feet, all of the Veteran's systems were evaluated as "normal."  On a July 1979 Report of Medical History, the Veteran reported that he had not had syphilis, gonorrhea, etc.  He stated that he was in "fairly good health." 

Post-service treatment records confirm that the Veteran has been diagnosed as having hepatitis C during the appeal period.  (See June 2009 VA examination report).  Thus, the crux of the Veteran's claim hinges on whether there is evidence showing that his hepatitis C is etiologically related to an event in military service or that it had its onset therein.  The Board finds that the preponderance of the competent and credible evidence of record demonstrates that the Veteran is not entitled to service connection for hepatitis C because the service and post-service evidence of record clearly reflects a history of drug use.  For example, an April 1997 VA treatment record reflects that the Veteran reported having abused heroin via intravenous injection for two (2) years during his lifetime; cocaine for seven (7) years during his lifetime; cannabis for 19 years during his lifetime; and hallucinogens and inhalants each for one (1) year during his lifetime.  (See VA treatment report, dated in mid-April 2007). 

When examined by VA in June 2009, the Veteran stated that he had used cocaine during military service and that he had his ear pierced during that time.  He related that after service, he had smoked marijuana and cocaine and had abused alcohol, but he denied any intravenous drug use or intranasal cocaine.  After a review of the claims files and physical evaluation of the Veteran, the VA examiner concluded that the most likely etiology of the Veteran's diagnosed hepatitis C was his in-service use of intranasal cocaine.  The examiner stated that he did not know whether the Veteran's intranasal cocaine use had occurred after military service.  Overall, the VA examiner opined that it was at least as likely as not that the Veteran's hepatitis C was caused by or resulted from the use of intranasal cocaine that occurred during military service.  The VA examiner's rationale was that intranasal cocaine was known to be associated with the transmission of hepatitis C.  (See June 2009 VA examination report).  

The Board finds that the June 2009 VA examiner's opinion not probative because it is based on an inaccurate factual premise, namely that the Veteran abused intranasal cocaine during military service.  There is no evidence of intranasal cocaine use in the Veteran's STRs or in the post-service medical evidence.  While the Veteran acknowledged that he smoked cocaine after military service, he has categorically denied any intranasal cocaine abuse during or after military service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614   (1992).  A medical opinion based upon an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Notwithstanding the VA examiner's opinion, the Veteran's service treatment records clearly reflect a history of drug use during and after military service.  Compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse. 

Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d). 

Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  

The Board recognizes that initially when the Veteran initially filed his claim for service connection for hepatitis in November 2006, he denied any illegal drug abuse.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in November 2006).  Throughout the appeal, the Veteran has conceded that he smoked hashish and cocaine during and after military service, respectively. He has denied any intravenous drug abuse.  While the Veteran is competent to offer statements as to his drug abuse, the Board does not find him to be credible.  The Veteran admitted to abusing heroin through intravenous injections when seen for a substance abuse treatment program in April 1997.  The statement was made prior to the Veteran having filed a claim for compensation benefits for hepatitis C in 2006.  Thus, the Board finds it to be credible because it was made for the purpose of medical treatment, as opposed to seeking monetary benefits.  In contrast, it was not until closer to the time that he decided to file a claim for compensation for hepatitis C that he denied using intravenous drugs.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (well-grounded case). 

The record clearly demonstrates that the Veteran used hashish during military service, and he has admitted to post-service drug abuse, to include intravenous drug use.  There is a confirmed connection between intravenous drug use and hepatitis C.  It is not clear, however, that the Veteran was given any inoculations via jet guns during his military service, as he has alleged.  While the Veteran has repeatedly made such an assertion, his credibility is greatly called into question in this case.  The Veteran denied intravenous drug use to the June 2009 VA examiner and the undersigned in September 2001.  However, in 1997, prior to filing a claim for compensation for hepatitis C, he admitted to having abused heroine through intravenous injections for two (2) years and other illegal drugs after military service.  Therefore, the evidence reflects a propensity on the part of the Veteran to distort the truth. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hepatitis C must be denied.


ORDER

Service connection for hepatitis C is denied. 


REMAND

The Board has determined that a remand of the increased rating claim on appeal is warranted in order to provide the Veteran with a VA podiatric examination to determine the current severity of his service-connected flat feet. 

The Veteran seeks an increased rating of 30 percent for his service-connected flat feet.  He maintains that since VA last examined his feet in January 2009,  his service-connected flat feet have increased in severity as demonstrated by constant swelling of the feet, an inability to walk or stand for prolonged periods of time, and skin discoloration of the feet.  He maintains that he uses a cane to ambulate and wears special shoe inserts.  (T. at pgs. 5, 6, 10).  

The RO has assigned a 10 percent disability rating to the Veteran's service-connected flat feet under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  Under that code, a 10 percent rating will be assigned where there is evidence of moderate flat foot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Id. 

Severe bilateral flatfeet with objective evidence of marked deformity (phonation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities will be assigned a 30 percent disability rating.  Id. 

Pronounced bilateral flatfeet that is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliance will be assigned a 50 percent disability rating.  Id. 

VA last examined the Veteran to determine the current severity of his flat feet in January 2009.  Upon physical evaluation of the Veteran's feet in 2009, there was evidence of painful motion and weakness on dorsiflexion of the left foot, tenderness over the dorsum of the left foot at the talo-navicular joint, and swelling on the medial aspect of the left foot.  There was, however, no evidence of skin discoloration and/or changes of the feet, as the Veteran has alleged.  There was also no evidence of any mid or forefoot malaligment or pronation in either foot.  Non-weight bearing and weight bearing were normal with no evidence of an arch in either foot.  The examiner found the effect, if at all, of the Veteran's flat feet on his activities of daily to have been moderate (italics added for emphasis) with the exception of exercise, which was noted to have been severe.  (See January 2009 VA feet examination report). 

The considerations described above, to include the Veteran's assertion that his bilateral flat feet have increased in severity since he was last examined, require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991). Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).   Thus, the Board finds that a remand is necessary to provide the Veteran with a VA podiatric examination to determine the current severity of his bilateral flat feet. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:
	
1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the RO/AMC must schedule the Veteran for VA foot examination with an appropriate examiner to determine the symptoms and severity of his service-connected bilateral flat feet.  The Veteran's claims file should be made available to the examiner in connection with the examination of the Veteran, and he or she is requested to review pertinent documents therein in conjunction with the examination. 
      
All tests and studies deemed necessary by the examiner should be performed.  The examiner should conduct range of motion testing of the feet and comment on the presence and extent of any painful motion, functional loss due to pain, additional disability with flare-ups, excess fatigability, and weakness.  The examiner must comment on the presence of any of the following symptoms listed below: 
      
The presence and extent of any marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indications of swelling on use; characteristic callosities; or, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances. 
A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. 
      
3.  The RO must notify the Veteran that it is his responsibility to report for the above-scheduled examination and to cooperate in the development of his increased evaluation claim on appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Readjudicate the claim on appeal.  Consideration should be given to the possibility of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case that addresses all the evidence received since a February 2009 statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


